NO. 07-12-00390-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  OCTOBER 17, 2012


                      CORY DESHON HEMPHILL, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


               FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

         NO. A18221-0911; HONORABLE ROBERT W. KINKAID JR., JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               ON MOTION TO DISMISS

      Pending before the Court is the motion of appellant, Cory Deshon Hemphill, to

dismiss his appeal pursuant to Rule 42.2. Tex. R. App. P. 42.2(a). Appellant and his

attorney both have signed the motion. No decision of this Court having been delivered

to date, we grant the motion. Accordingly, the appeal is dismissed. No motion for

rehearing will be entertained and our mandate will issue forthwith.



                                                 James T. Campbell
                                                      Justice

Do not publish.